    Case 1:19-cv-01317-CFC Document 38 Filed 08/18/20 Page 1 of 4 PageID #: 338




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

ANTHONY A. ABBATIELLO,

              Plaintiff,

        V.                                : Civ. No. 19-1317-CFC

DANA METZGER, et al.,

              Defendants.

                                       MEMORANDUM

        1.    Introduction. Plaintiff Anthony A. Abbatiello ("Plaintiff"), an inmate at the

James T. Vaughn Correctional Center ("JTVCC") in Smyrna, Delaware, filed this action

pursuant to 42 U.S.C. § 1983. 1 (D.I. 3) Plaintiff appears prose and has been granted

leave to proceed in forma pauperis. (D.I. 7) Before the Court are several pending

motions. (D.I. 23, D.I. 25, D.I. 30)

       2.     Motion for Extension of Time.       Plaintiff seeks an extension of time to

submit service documents and requests a copy of his complaint so that he may comply

with the Court's December 3, 2019 service order. (D.I. 23) The motion will be denied

as moot. Plaintiff was provided a copy of his complaint and Defendants have been

served. (See D.I. 24, D.I. 27, D.I. 29)

       3.     Motion to Appoint Expert. Plaintiff moves for a court-appointed expert

pursuant to Rule 706 to conduct scientific testing to determine if there is black mold in


1
 When bringing a§ 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and that the person who caused the deprivation acted under color
of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

                                             1
  Case 1:19-cv-01317-CFC Document 38 Filed 08/18/20 Page 2 of 4 PageID #: 339



the ventilation system. (0.1. 25) Plaintiff states that an expert will benefit both sides and

that testing will determine whether the claims should proceed. Defendants oppose the

motion and argue that the motion is premature.

       4.     Federal Rule of Evidence 706 provides that a District Court may "order the

parties to show cause why expert witnesses should not be appointed." Fed. R. Evid.

706(a). A court does not have the power to tilt the scales in favor of one litigant by

funding its expert witnesses under Rule 706. Young v. Martin, 801 F.3d 172, 185 (3d

Cir. 2015) (citing Boring v. Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987)). Also, "Rule

706 is not intended to ensure that indigent plaintiffs have access to expert witnesses in

order to make their case." Stones v. McDonald, 7 F. Supp. 3d 422, 432 (D. Del.), aff'd,

573 F. App'x 236 (3d Cir 2014).

       5.     In addition, as explained by the Third Circuit, "the District Court could

appoint an expert for the purpose of assisting the Court, and the rule is clear that an

expert so appointed should be paid either from 'funds provided by law' or 'by the parties

in such proportion and at such time as the court directs, and thereafter charged in like

manner as other costs."' Young, 801 F.3d at 185 (citations omitted). Finally, were the

Court to use Rule 706 to appoint an expert witness, the exercise of such authority is in

the Court's discretion. Born v. Monmouth Cty. Correct. Inst., 458 F. App'x 193, 198 (3d

Cir. 2012) (citing Hannah v. United States, 523 F.3d 597,601 n.2 (5th Cir. 2008).

      6.      Plaintiff's motion is premature. There are pending motions to dismiss, no

discovery has taken place, and it is far from clear that an expert is necessary. The

motion to appoint an expert will be denied. (0.1. 25)


                                             2
  Case 1:19-cv-01317-CFC Document 38 Filed 08/18/20 Page 3 of 4 PageID #: 340



       7.     Motion to Dismiss. Defendant David Hugg ("Hugg") moves for dismissal

pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff did not file an opposition to the motion.

       8.     Because Plaintiff proceeds pro se, his pleading is liberally construed and

his Complaint, "however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

To state a claim upon which relief can be granted a complaint must contain "a short and

plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ.

P. 8(a)(2). Detailed factual allegations are not required, but the complaint must set forth

enough factual matter, accepted as true, to "state a claim to relief that is plausible on its

face." Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

when the factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). "Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Id.

       9.     When considering Rule 12(b)(6) motions to dismiss, the court must accept

as true all factual allegations in the complaint and view them in the light most favorable

to Plaintiff. Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). The Court,

however, is "not bound to accept as true a legal conclusion couched as a factual

allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986) (citations omitted).

       10.    Plaintiff is housed at the JTVCC in Smyrna, Delaware. As Hugg correctly

notes, the Complaint mistakenly alleges that the JTVCC is located in Dover, Delaware.

(See D.I. 3 at 3) The Complaint alleges there is black mold growing inside airducts in

the ventilation system due to a building code violation and that Hugg, the Director of
                                            3
     Case 1:19-cv-01317-CFC Document 38 Filed 08/18/20 Page 4 of 4 PageID #: 341




Planning and Inspection for the City of Dover, Delaware, allowed JTVCC Defendants to

maintain a certificate of occupancy despite the clear building code violations. (D.I. 3 at

5)

         11.   Hugg moves for dismissal on the grounds that he has no judication or

control over the JTVCC, has no control over any ventilation system at the prison, and

had been mistakenly named in the Complaint. Upon review of the Complaint, and the

incorrect JTVCC address Plaintiff provided, it is clear that Plaintiff has failed to state a

claim upon which relief may be granted against Hugg, who is the Director Planning and

Inspection for the City of Dover, Delaware, and who is not affiliated with the Building

and Inspection Department for the Town of Smyrna, Delaware. The Court will grant

Hugg's motion to dismiss. (D.I. 30)

         12.   Conclusion. Based upon the above discussion, the Court will: (1) deny

as moot Plaintiff's motion for an extension of time (D.I. 23); (2) deny Plaintiff's motion for

a court appointment expert (D.I. 25); and (3) grant Defendant David Hugg's motion to

dismiss (D.I. 30). A separate order shall issue.




August 18, 2020
Wilmington, Delaware




                                              4
